        Case 5:20-mc-01099-JKP-RBF Document 5 Filed 11/29/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                      DIVISION

IN RE APPLICATION OF
TATIANA AKHMEDOVA                                           No. SA:20-MC-1099-JKP-RBF


                                            ORDER

        On this day, the Court considered the United States Magistrate Judge’s Report and

Recommendation filed on October 30, 2020. ECF No. 4. The Magistrate Judge recommends the

Application be granted in part and denied in part.

        Ms. Akhmedova did not file any objection to the Magistrate Judge’s Report and

Recommendation, and the time for doing so expired. Any party who desires to object to a

Magistrate Judge’s findings and recommendations must serve and file all written objections

within fourteen days after being served with a copy. 28 U.S.C. § 636(b)(1). If no party objects to

a Magistrate Judge’s Report and Recommendation, the Court need only review the Magistrate

Judge’s report to determine whether the findings and recommendations are clearly erroneous or

contrary to law. Johnson v. Sw. Research Inst., 210 F. Supp. 3d 863, 864 (W.D. Tex. 2016)

(citing U.S. v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989)).

        This Court reviewed the Report and Recommendation and concludes it is neither clearly

erroneous nor contrary to law. Accordingly, the Court ACCEPTS the Magistrate Judge’s

recommendation, ADOPTS the Magistrate Judge’s report and memorandum as its own, and

ORDERS that Tatiana Akhmedova’s Application is GRANTED IN PART and DENIED IN

PART.

        The Court further ORDERS:

        1. Tatiana Akhmedova is authorized to issue and serve a subpoena on Rackspace US, Inc.

d/b/a Rackspace Technology for the production of the following documents:
       Case 5:20-mc-01099-JKP-RBF Document 5 Filed 11/29/20 Page 2 of 2




              a. All documents in the possession and control of Rackspace concerning cloud

              services and/or archiving of information provided with respect to email accounts

              maintained by the vessel M/Y Luna, including but not limited to the following

              email      accounts:     captain@my-luna.com;          chiefofficer@my-luna.com;

              chiefengineer@my-luna.com; or any other email address containing “@my-

              luna.com”; and

              b. All documents in the possession or control of Rackspace concerning cloud

              services and/or archiving of information provided in connection with Great Circle

              Systems or Triton Technical with respect to the vessel M/Y Luna.

       2. Ms. Akhmedova is directed to meaningfully confer with Rackspace after serving the

subpoena to determine whether and to what extent she should cover the cost of Rackspace’s

compliance.

       3. Rackspace must respond to the subpoena within 14 days after service, unless

Rackspace makes a sufficient showing that based on the nature of the request or its current

operations, the subpoena fails to provide it with a reasonable time to comply or Rackspace

otherwise provides the Court with a basis to quash or modify the subpoena. See Fed. R. Civ. P.

45(d)(3).

       4. All other requests raised by the Application are DENIED.

       It is so ORDERED.

       SIGNED this 29th day of November 2020.



                                     JASON PULLIAM
                                     UNITED STATES DISTRICT JUDGE
